Title: To Thomas Jefferson from Thomas Hall, 12 July 1805
From: Hall, Thomas
To: Jefferson, Thomas


                  
                     Sir,
                     Leghorn—July the 12th. 1805
                  
                  A gentleman, by the name of Ridolph Vantravers, well known in the literary world, lately dying at Florence, was buried by me at Leghorn:—Being appointed to act for the benefit of his heirs, of course all his valuable manuscripts & papers have fallen into my hands;—amongst which I find one, that the deceased, in his last moments, gave a particular charge (though verbal only)—should be presented to his much esteemed Friend, his Excellency Thomas Jefferson, President of the United–States of America;—the title of which is—“Le Chretien Philosophe”, in one Vol. 4to.—In overlooking the papers of the deceased I find several letters which your Excellency has written to him, some years ago—Willing to fulfill the sacred trust reposed in me, I embrace this favorable opportunity of forwarding the manuscript to your Excellency by the way of Baltimore.—
                  I have the honor to be Your Excellency’s most devoted humble Servant—
                  
                     Thomas Hall—
                     
                     Citizen of the United–States of America—Chaplain to the British Factory at Leghorn—
                  
                  
               